                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
GEORGE STOKES, et al.,         :
                               :
          Plaintiff,           :    Civ. No. 19-20601 (NLH) (AMD)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
                               :
ARAMARK CORPORATION, et al., :
                               :
          Defendants.          :
______________________________:


     The Court previously afforded Plaintiff two extensions to

file an amended complaint on November 17, 2020 and January 12,

2021.   ECF Nos. 18, 22.   In the January 21, 2021 Order granting

a second extension, the Court explicitly stated that the second

extension was the final one, and that the failure to submit a

proposed second amended complaint by February 19, 2021 would

result in dismissal with prejudice.   ECF No. 22.

     On February 22, 2021, the Court received a letter

postmarked February 16, 2021, requesting another extension due

to Covid-19-related delays, specifically to “[d]aily functions

and mail,” as well as quarantine precautions.   ECF No. 23.

Plaintiff’s request will be denied.

     ACCORDINGLY, IT IS on this   25th   day of May, 2021
     ORDERED that the amended complaint, ECF No. 6, is dismissed

with prejudice for failure to state a claim, 28 U.S.C. §

1915(e)(2)(B)(ii); and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Opinion and Order upon Plaintiffs by regular U.S. mail and

mark this case closed.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
